Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered. 
Claim Status
In response to the amendment filed 5/20/2022, claims 1, 4-7, 9, 21, 24, 25, 28, 29, 31, 32, and 34-36 have been amended, claims 2, 3, 8, 10-20, 22, 23, 26, 27, 30, and 33 have been cancelled, and new claims 37-40 are added. Claims 1, 4-7, 9, 21, 24, 25, 28, 29, 31, 32, and 34-40 are pending and under examination.
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
In response to the argument that “Muir does not teach that a user may select whether a first output is to be the same as or different from a second output”1, it is not persuasive. First, to the contrast to the Applicant’s assertion that “Muir describes only a singular device 105”2, Muir explicitly describes the use of multiple devices 105.  Muir, ¶0045: “the program module 205 may enable the device 105 to connect to other devices. The other devices may comprise multiple devices 105.” Further, in response to the Applicant’s assertion that “Muir also does not provide description of any relationship between outputs of two connected devices,”3 Applicant’s argument appears to assume that claimed limitation requires the second output to be associated with the first output. However, this argument is not commensurate with the scope of claims. As explained in the infra 112(a) rejection, Applicant’s own written description support merely describes two different outputs of tiles but does not provide any relationship between outputs of two connected devices.
In response to the argument that “Macura does not teach the output do not occur in response to pressure sensors,”4 it is respectfully disagreed. See Macura, ¶0033 (stating “each player steps on the tile that has the color they want, the tiles that are being stepped on will highlight.”).
Applicant’s other arguments with respect to claim(s) 1, 4-7, 9, 21, 24, 25, 28, 29, 31, 32, and 34-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “at least a first and a second end user-programmable tile,” which should read “at least a first and a second end user-programmable tiles.” See claim 1, line 2.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9, 21, 24, 25, 28, 29, 31, 32, and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant amends claim 1 to recite the limitation “a processor configured to execute program instructions from a program created by an end user, wherein the program is modifiable by the end user to permit the end user to … select whether the first output is to be the same as the second output or different from the second output,” which lacks written description support. Applicant’s Amendment filed 5/20/2022, p. 2. In the amendment, Applicant alleges that “[s]upport for this amendment may be found at paragraph [0166] and Fig. 31.” Id. at 8. Figure 31 shows two example block programing instructions and reproduced below. Spec. 5.

    PNG
    media_image1.png
    622
    552
    media_image1.png
    Greyscale

Fig. 31. The Figure illustrates two examples – one example configuring splat 1, and another example configuring splat 2. However, the illustrated examples fail to disclose “select whether the first output is to be the same as the second output or different from the second output.” At best, the configured outputs of splat 1 and splat 2 can be different but the limitation explicitly requires permit the end user “to select whether the first output is to be the same as the second output or different from the second output.” 
	The paragraph 166 does not cure this deficiency. The whole paragraph is reproduced below:
FIG. 31 shows a sample set of Blockly programming instructions 3100. The first instruction 3110 indicates that when splat 1 is pressed a blue light on splat 2 for a 1 second delay. The second instruction 3120 indicates that when splat 2 is pressed an airhorn sound is played on splat 2 four times for 1 second each.

Spec. 17. Again, the cited portion merely discloses split 1 is configured to output a blue light and split 2 is configured to play an airhorn sound but it does not support the limitation “to select whether the first output is to be the same as the second output or different from the second output.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, 21, 24, 25, 28, 29, 31, 32, and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to recite the new limitation, inter alia, "a processor configured to execute program instructions from a program created by an end user, wherein the program is modifiable by the end user to permit the end user to … select whether the first output is to be the same as the second output or different from the second output." First, this limitation lacks written description support. See supra 112(a) rejection. Second, this limitation renders the claim indefinite because it can be interpreted in at least two different ways.
Interpretation (i): the program is modifiable by the end user, and the end user modifies the program later for customizing and selecting. Under this interpretation, claim is indefinite because the “customize” and “select” limitations are not directed to the system, i.e. processor, but rather to actions of the end user, which creates confusion as to when direct infringement occurs. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. MPEP 2173.05(p). 
Interpretation (ii): the program is modified already to permit the end user, ex. providing GUI, to customize and select. However, the Specification fails to support this interpretation. Examiner acknowledges that Applicant provided Figure 31 and paragraph 166 as written description support.5
As explained in the supra rejection under 35 USC 112(a), the Specification at best discloses Blockly programming instructions, which may teach the program is modified by the end user to set up two different outcomes, but does not support any embodiment or example specifically modified so that the end user is allowed to customize and select. 
In short, it is unclear whether claim requires (i) the processor is capable of being programmed by the end user later, or (ii) the customization and selection is already modified into the program so that the end user is permitted later to perform on preprogrammed customization and selection. Examiner respectfully submits that, the Specification suggests the claim construction (i) but the claim is written to suggest the claim construction (ii). This renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9, 24, 25, 29, 32, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Muir et al (U.S. Patent Application Publication 2018/0082601), hereinafter Muir.
NOTE: this rejection as anticipated by Muir is based on the supra claim construction (i). Under claim construction (i), claim requires user programmable tile capable of being programmable later.
Regarding claim 1, Muir discloses an end user-programmable system of tiles (Abstract) comprising: 
at least a first and a second end user-programmable tile, each of the first and second tiles (¶0045: “the program module 205 may enable the device 105 to connect to other devices. The other devices may comprise multiple devices 105 ...”) comprising:
an exterior shell (polymer disk 185 in FIG. 1; ¶0026: “connecting device 105 to polymer disk 185 may include inserting device 105 in polymer disk 185.”; ¶0040 teaches “a circular receptacle of a polymer disk” used for physical interaction games, suggesting that the disk is durable sufficient to withstand commercially acceptable forces; Alternatively, Muir does not explicitly disclose that it is at least three hundred pounds of force. However, the three hundred pounds of force would be obvious range of designing durable game device not to break an adult stepping on by accident in order to withstand the adult safely. Indeed, the Applicant’s own specification does not provide any specific weight limit but merely describes “The tiles are durable enough to withstand the weight of a large adult6,” supporting that it would be well-known and obvious to withhold the adults’ weights.);
at least one light (LEDs 170 in FIG. 1);
at least one speaker (speaker system 425 in FIG. 4; ¶0051: “FIG. 4 depicts a block diagram of a computing device 400 suitable for implementing the present systems and methods.  The device 400 may be an example of device 105 and/or computing device 150 illustrated in FIG. 1.”);
at least one pressure sensor configured to detect a pressure applied to the exterior shell (one or more buttons 180 in FIG. 1; The button reads on the pressure sensor in light of the specification.7); and 
a processor configured to execute program instructions from a program created by an end user (control module 145 in FIG. 1; ¶0042: “program module 205 may enable a user to enter a program mode and/or game mode in conjunction with detecting one or more buttons being pressed such as buttons 180.  In some cases, program module 205 may detect a user pressing a predetermined sequence of the one or more buttons enabling one or more modes of device 105.”; ¶0059: “In some embodiments, the device 500 may be part of an Arduino, raspberry pi, or other programmable device.  The aspect of some operations of a system such as that shown in FIG. 5 are readily known in the art and are not discussed in detail in this application.”), wherein the program is modifiable by the end user to permit the end user to customize each of a first output from the first tile and a second output from the second tile, and select whether the first output is to be the same as the second output or different from the second output, wherein: the first output comprises a first light output from one or more of the at least one light of the first tile and/or a first audio output from one or more of the at least one speaker of the first tile, the first output occurs in response to the at least one pressure sensor detecting pressure applied to the exterior shell of the first tile or the second tile; the second output comprises a second light output from one or more of the at least one light of the second tile and/or a second audio output from one or more of the at least one speaker of the second tile, the second output occurs in response to the at least one pressure sensor of the second tile detecting pressure applied to the exterior shell of the second tile or the first tile (Under claim construction (i), this end user’s customizing and selecting steps renders the claim indefinite; see supra 112(b) rejection; at best, Examiner interprets that the processor is capable of being programmed instead of the processor is configured to perform the customization and selection; ¶0059 teaches the specific programmable device, ex. Arduino, which is known to perform the claimed programmable features; ¶0059: “In some embodiments, the device 500 may be part of an Arduino, raspberry pi, or other programmable device”; ¶0031 teach that the processor is capable of being programmed by end user: ¶0031: “For example, a user may write and/or modify one or more programs configured to control an aspect of device 105 such as a program to cause LEDs 170 to display a pattern of light.”).

Regarding claim 4, Muir further discloses that, for each tile, the at least one pressure sensor comprises a plurality of pressure sensors (¶0028: “one or more buttons 180”).

Regarding claim 6, Muir further discloses that, for each tile, the exterior shell defines an opening through the exterior shell, the opening configured to be used as a handle (¶0026 teaches an opening for insertion, which can be used as a handle: “connecting device 105 to polymer disk 185 may include inserting device 105 in polymer disk 185.”).

Regarding claim 7, Muir further discloses that, for each tile, the processor is further configured to transmit signals to a remote controller indicating a detection of pressure applied to the exterior shell (¶0030: “computing device 150 includes a mobile application that interfaces with one or more functions of device 105 and/or control module 145.”; ¶0042: “program module 205 may enable a user to enter a program mode and/or game mode in conjunction with detecting one or more buttons being pressed such as buttons 180.  In some cases, program module 205 may detect a user pressing a predetermined sequence of the one or more buttons enabling one or more modes of device 105.”).

Regarding claim 9, Muir further discloses at least one of: a radio frequency identity chip reader; a near-field communication receiver; an optical scanner; a microphone; and a temperature sensor (¶0029: “Examples of sensor 125 may include any combination of a magnetic sensor, proximity sensor, boundary sensor, light beam sensor, motion sensor, accelerometer, global positioning system (GPS) sensor, Wi-Fi positioning system sensor, capacitance sensor, radio frequency sensor, near-field sensor, temperature sensor, movement sensor, voice sensor, other types of sensors, actuators, or combinations thereof.”).

Regarding claim 24, Muir further discloses that, for each tile, the processor is configured to receive the program created by the end user from a remote controller (¶0044: “program module 205 may establish a connection between device 105 and a user interface of a computing device.  (e.g., user interface 135) In some cases, the connection may include a wired connection and/or a wireless connection.  The connection established and maintained by program module 205 may enable a user to program device 105 via the user interface.”).

Regarding claim 25, Muir further discloses that, for each tile, the program is created by the end user with the remote controller (¶0044: “program module 205 may establish a connection between device 105 and a user interface of a computing device.  (e.g., user interface 135) In some cases, the connection may include a wired connection and/or a wireless connection.  The connection established and maintained by program module 205 may enable a user to program device 105 via the user interface. In some cases, a programming mode may be enabled when device 105 is separated from polymer disk 185.  In some cases device 105 may be programmable while still inserted in or connected to the polymer disk 185.”).

Regarding claim 29, Muir further discloses that, for each tile, the processor is configured to send at least one end user-customized light command to the at least one light based on end user modification to the program (¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”).

Regarding claim 32, Muir further discloses that, for each tile, the processor is configured to send at least one end user-customized audio command to the at least one speaker based on end user modification to the program (¶0034: “In some embodiments, audio module 215 may enable a user to play a sound, create a sound, and/or store a sound on a device such as device 105… In some cases, audio module 215 may include one or more microphones and/or one or more speakers.”; ¶0046: “In further embodiments, the audio module 215 may telecommunicate with other wired or wireless programmable devices.”).

Regarding claim 34, Muir further discloses that, for each tile, the at least one light comprises a plurality of lights (LEDs 170 in FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 9, 21, 24, 25, 28, 29, 31, 32, 34, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macura et al (U.S. Patent Application Publication 2010/0052253), hereinafter Macura in view of Muir et al (U.S. Patent Application Publication 2018/0082601), hereinafter Muir.
NOTE: this non-obviousness rejection over Macura and Muir is based on the supra claim construction (ii). Under claim construction (ii), claim requires user programmable tile already modified to permit the customization and selection.
Regarding claim 1, Macura teaches an end user-programmable system of tiles (Abstract), comprising: 
at least a first and a second end user-programmable tile (¶0002), each of the first and second tiles comprising: 
an exterior shell (FIG. 3); 
at least one light (light in ¶0049); 
at least one speaker (speaker 29); 
at least one pressure sensor configured to detect a pressure applied to the exterior shell8 (¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”); and 
a processor configured to execute program instructions from a program created by an end user (general-purpose or application specific processor in ¶0048), and to 
customize each of a first output from the first tile and a second output from the second tile (¶0033: “After a short transition, all the tiles light up in different colors.”), and 
select whether the first output is to be the same as the second output or different from the second output, 
wherein: the first output comprises a first light output from one or more of the at least one light of the first tile and/or a first audio output from one or more of the at least one speaker of the first tile, the first output occurs in response to the at least one pressure sensor detecting pressure applied to the exterior shell of the first tile or the second tile; the second output comprises a second light output from one or more of the at least one light of the second tile and/or a second audio output from one or more of the at least one speaker of the second tile, the second output occurs in response to the at least one pressure sensor of the second tile detecting pressure applied to the exterior shell of the second tile or the first tile (¶0033 teaches the customized, selected outputs of the plurality of tiles, suggesting that the programmable device is capable of being programed with such customization and selection: “To choose the amount of players and the color that will represent each individual player, each player steps on the tile that has the color they want, the tiles that are being stepped on will highlight.”).
Macura teaches that the device is programmable (¶0002: “The invention further relates to a computer program product enabling a programmable device to function as an interactive system for playing games on a floor”) but does not explicitly disclose that the program is modifiable by the end user. 
Muir discloses an end user-programmable tile (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Macura by adding the game logic to be programmable by end users as taught in Muir for “education and entertainment.” (Abstract of Muir).

Regarding claim 4, the combination of Macura and Muir further discloses that the pressure sensor comprises a plurality of pressure sensors (Muir, ¶0028: “one or more buttons 180”).

Regarding claim 5, the combination of Macura and Muir further discloses that the exterior shell defines a shape and the plurality of pressure sensors comprise a plurality of corner pressure sensors, each corner pressure sensor located a respective corner of the shape (Macura, ¶0018: “To start to play a game a layout needs to be made with the 11 play tiles.”; each corner of the layout constitutes a tile 11 or 13, which has the pressure sensor - ¶0023: “The tiles also have tact switches, so they can sense when someone is standing on them.”).

Regarding claim 6, the combination of Macura and Muir further discloses that the exterior shell defines an opening through the exterior shell, the opening configured to be used as a handle (Muir, ¶0026 teaches an opening for insertion, which can be used as a handle: “connecting device 105 to polymer disk 185 may include inserting device 105 in polymer disk 185.”).

Regarding claim 7, the combination of Macura and Muir further discloses that the processor is further configured to transmit signals to a remote controller indicating a detection of pressure applied to the exterior shell (Muir, ¶0030: “computing device 150 includes a mobile application that interfaces with one or more functions of device 105 and/or control module 145.”; ¶0042: “program module 205 may enable a user to enter a program mode and/or game mode in conjunction with detecting one or more buttons being pressed such as buttons 180.  In some cases, program module 205 may detect a user pressing a predetermined sequence of the one or more buttons enabling one or more modes of device 105.”).

Regarding claim 9, the combination of Macura and Muir further discloses at least one of: a radio frequency identity chip reader; a near-field communication receiver; an optical scanner; a microphone; and a temperature sensor (Muir, ¶0029: “Examples of sensor 125 may include any combination of a magnetic sensor, proximity sensor, boundary sensor, light beam sensor, motion sensor, accelerometer, global positioning system (GPS) sensor, Wi-Fi positioning system sensor, capacitance sensor, radio frequency sensor, near-field sensor, temperature sensor, movement sensor, voice sensor, other types of sensors, actuators, or combinations thereof.”).

Regarding claim 21, the combination of Macura and Muir further discloses that the pressure sensor is configured to provide a signal indicating an amount of the pressure applied to the exterior shell (¶0023 of Macura: “The tiles also have tact switches, so they can sense when someone is standing on them.”).

Regarding claim 23, the combination of Macura and Muir teaches a set of modular tiles comprising a plurality of tiles, wherein each tile is the tile of claim 1 (FIG. 2 of Macura).

Regarding claim 24, the combination of Macura and Muir further discloses that the processor is configured to receive the program created by the end user from a remote controller (Muir, ¶0044: “program module 205 may establish a connection between device 105 and a user interface of a computing device.  (e.g., user interface 135) In some cases, the connection may include a wired connection and/or a wireless connection.  The connection established and maintained by program module 205 may enable a user to program device 105 via the user interface.”).

Regarding claim 25, the combination of Macura and Muir further discloses that the program is created by the end user with the remote controller (Muir, ¶0044: “program module 205 may establish a connection between device 105 and a user interface of a computing device.  (e.g., user interface 135) In some cases, the connection may include a wired connection and/or a wireless connection.  The connection established and maintained by program module 205 may enable a user to program device 105 via the user interface. In some cases, a programming mode may be enabled when device 105 is separated from polymer disk 185.  In some cases device 105 may be programmable while still inserted in or connected to the polymer disk 185.”).

Regarding claim 27, the combination of Macura and Muir further discloses that the program is modifiable by the end user to permit the end user to customize output from the light (Muir, ¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”).

Regarding claim 28, the combination of Macura and Muir further discloses that the light is configured to output a first response in response to a detection of pressure applied to the exterior shell based on a first end user modification to the program, and configured to output a second response in response to a detection of pressure applied to the exterior shell based on a second end user modification to the program, the second color being different from the first color (Muir, ¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”; ¶0040: “For example, light may be emitted from the LEDs in a predetermined sequence such as a first LED emitting a light followed by a second LED, followed by a third LED, followed by the first LED again, followed by the third LED, followed by the second LED, followed by a fourth LED, and so on.”).
Muir does not explicitly disclose that the response comprises outputting a color. 
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: confirming the detection of input, i.e. pressure, by lightening associated light, was old and well known in the art at the time of applicant's invention, as it provides means to provide feedback in response to the user input and, therefore, enable users to receive confirmation on actions. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 29, the combination of Macura and Muir further discloses that the processor is configured to send at least one end user-customized light command to the light based on end user modification to the program (Muir, ¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”).

Regarding claim 30, the combination of Macura and Muir further discloses that the program is modifiable by the end user to permit the end user to customize output from the speaker (Muir, ¶0034: “In some embodiments, audio module 215 may enable a user to play a sound, create a sound, and/or store a sound on a device such as device 105… In some cases, audio module 215 may include one or more microphones and/or one or more speakers.”; ¶0046: “In further embodiments, the audio module 215 may telecommunicate with other wired or wireless programmable devices.”).

Regarding claim 31, the combination of Macura and Muir further discloses that the speaker is configured to output a first response in response to a detection of pressure applied to the exterior shell based on a first end user modification to the program, and configured to output a second response in response to a detection of pressure applied to the exterior shell based on a second end user modification to the program, the second sound being different from the first sound (Muir, ¶0034: “In some embodiments, audio module 215 may enable a user to play a sound, create a sound, and/or store a sound on a device such as device 105… In some cases, audio module 215 may include one or more microphones and/or one or more speakers.”; ¶0046: “In further embodiments, the audio module 215 may telecommunicate with other wired or wireless programmable devices.”).
Muir further discloses that outputting audio (¶0057: “In other embodiments, when an input/output 540 is programmable for an export state, the input/output 252 may drive external devices such as LEDs, audio, etc.”) but does not explicitly disclose that the response comprises outputting a sound. 
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: confirming the detection of input, i.e. pressure, by triggering existing output signals such as audio, was old and well known in the art at the time of applicant's invention, as it provides means to provide feedback in response to the user input and, therefore, enable users to receive confirmation on actions. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 32, the combination of Macura and Muir further discloses that the processor is configured to send at least one end user-customized audio command to the speaker based on end user modification to the program (Muir, ¶0034: “In some embodiments, audio module 215 may enable a user to play a sound, create a sound, and/or store a sound on a device such as device 105… In some cases, audio module 215 may include one or more microphones and/or one or more speakers.”; ¶0046: “In further embodiments, the audio module 215 may telecommunicate with other wired or wireless programmable devices.”).

Regarding claim 33, the combination of Macura and Muir further discloses that the program is modifiable by the end user to permit the end user to customize output from the light and the speaker (Muir, ¶0041: “Program module 205 may enable a user to program the LEDs to turn on/off, program the LEDs to show a pattern, color, or shape …”; ¶0046: “In further embodiments, the audio module 215 may telecommunicate with other wired or wireless programmable devices.”).

Regarding claim 34, the combination of Macura and Muir further discloses that the light comprises a plurality of lights (Muir, LEDs 170 in FIG. 1).

Regarding claim 37, the combination of Macura and Muir further discloses that, for each tile, each processor is further configured to record information about interactions between a player and the tile based on information from the at least one pressure sensor, and wherein, for each tile, the program is further modifiable by the end user to permit the end user to access the information recorded about interactions between the player and the tile (Macura, ¶0036: “To start his turn the player has to stand on this tile. After a few seconds the first pattern will start. The players must then repeat what the system did and return to the start tile. The game progresses by adding a new tone to the sequence every turn. When the player misses when repeating the sequence he is out and an animation on all the tiles will highlight this.”).

Regarding claim 39, the combination of Macura and Muir further discloses a web-based application configured to allow the end user of the first tile to access the information recorded by the second tile while the first tile is at a first geographic9 location and the second tile is at a second geographic location (Macura, ¶0036 teaches the access of information by user; ¶0025 teaches that two tiles are remotely located and communicated via wireless).

Regarding claim 40, the combination of Macura and Muir further discloses a web-based application configured to allow the second tile to execute program instructions from a program created by the end user of the first tile while the first tile is at the first geographic location and the second tile is at the second geographic location (Macura, ¶0036 teaches the access of information by user; ¶0025 teaches that two tiles are remotely located and communicated via wireless).

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as obvious over Macura in view of Muir, and further in view of Tillman, Sr. (U.S. Patent 5,971,761), hereinafter Tillman.
Regarding claim 35, Macura does not explicitly disclose a foot comprising a spring and the pressure sensor.
Tillman discloses an educational electronic mat (Abstract) comprising a foot comprising a spring and the pressure sensor (FIG. 2a; col. 4, ll. 11-20: “As illustrated in FIG. 2(a), the diffuser 16, responding to pressure on a transparent or translucent zone 12, can move to impinge adjacent electrical conducting contacts 19 on to oppositely disposed contact points 20 located on a middle layer flexible printed circuit board 21 and at the same time also compresses resilient blocks 22, which, upon pressure release, spring back into an original shape and position and thereby moving the diffuser 16 along with contacts 19 back to their original location as seen in FIG. 2.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Macura by adding the playable tile pressure detection features as taught in Tillman in order “to provide an infant or child's mat that displays light and sound when the infant or child presses [] on the mat” (col. 1, ll. 44-48 of Tillman).

Regarding claim 36, the combination of Macura and Tillman further discloses that the foot passes through at least a portion of the exterior shell (Tillman, FIG. 2a).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as obvious over Macura in view of Muir, and further in view of Roots et al. (U.S. Patent Application Publication 2015/0305663), hereinafter Roots.
Regarding claim 38, Macura further discloses that the information recorded about interactions between the player and the tile includes information about the at least one pressure sensor has detected pressure applied to the exterior shell (Macura, ¶0036: “To start his turn the player has to stand on this tile. After a few seconds the first pattern will start. The players must then repeat what the system did and return to the start tile. The game progresses by adding a new tone to the sequence every turn. When the player misses when repeating the sequence he is out and an animation on all the tiles will highlight this.”).
Macura does not explicitly disclose the information comprises a number of times.
Roots discloses an interactive game (Abstract) comprising collecting the information about the number of times the user interacts with the target plane within the game (¶0037: “a count of how many times the screen was pressed in”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Macura by adding the game interaction assessment features as taught in Roots in order to capture “movements that should not take place during gameplay” (¶0037 of Roots).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 5/20/2022, p. 8.
        2 Id.
        3 Id.
        4 Applicant Response filed 5/20/2022, p. 9.
        5 Applicant’s Amendment filed 5/20/2022, p. 2.
        6 Spec. 21.
        7 Spec. 18 “Sensors: to receive input from the environment (button press, motion, touch, temperature, sound etc.) " Sensors: to detect motion may include subcomponents to be operated upon by a player, such as a rotatable dial, a toggle switch, etc.”; Spec. 11 “The tiles can sense when they have been stepped on or pressed using switches at the four corners acting like microswitch buttons …”
        8 Spec. 18 “Sensors: to receive input from the environment (button press, motion, touch, temperature, sound etc.) " Sensors: to detect motion may include subcomponents to be operated upon by a player, such as a rotatable dial, a toggle switch, etc.”; Spec. 11 “The tiles can sense when they have been stepped on or pressed using switches at the four corners acting like microswitch buttons …”
        9 It is noted that the Specification does not recites the term “geographic location.” However, the Specification suggests that the location needs not to be verified as long as it is within communication range. Spec. 15 “The app does not need to know the location of each tile, just that they are within communication range or have gone beyond communication range, in which case they will appear as greyed out in the app.”